DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment

The amendments and remarks filed 26 April 2022 have been received and entered in full. Claims 1-7, 10-15 and 49 are pending. 
Any outstanding rejection of claim 21 is hereby withdrawn as moot in response to its cancellation. 
Note that claim 49 reads on a non-elected species. Recall that applicant elected HMG-CoA reductase inhibitors as the species of administered agents in the reply filed on 18 October 2021.
Claims 2-7, 10-15 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 October 2021.
Claim 1 is under examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 stands rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisgaier et al. (US 2002/0188012 A1).
Bisgaier teaches and claims a method of treating or inhibiting the onset of Alzheimer's disease (AD) in a subject, comprising administering the HMG-CoA reductase inhibitor, simvastatin. See abstract and Bisgaier’s claim 7, for example. See also Lee et al. (Simvastatin inhibits IFN-gamma-induced CD40 gene expression by suppressing STAT-1alpha. J Leukoc Biol. 2007 Aug;82(2):436-47), which teaches that simvastatin is a STAT1 inhibitor. See abstract. Note that the specification defines CH25H inhibitors as including STAT1 inhibitors and that 25-OHC inhibitors are also defined as STAT1 inhibitors or CH25H inhibitors. See pp.3-4, [0010]-[0011]. Therefore, amended claim 1 is still anticipated by Bisgaier.

Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive. Applicant asserts that simvastatin is not an inhibitor of CH25H. 
This is not found persuasive as the art teaches that simvastatin is a STAT1 inhibitor and the specification defines CH25H inhibitors to include STAT1 inhibitors. See pp.3-4, [0010]-[0011]. This portion of the specification also defines 25-OHC inhibitors to include STAT1 inhibitors or CH25H inhibitors. Thus, the prior art’s teaching of simvastatin reads on amended claim 1 and both species that were elected by applicant, i.e., CH25H as the disease target and HMG-CoA reductase inhibitors as the administered agents. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
10 August 2022